McCLELLAN, J.
Yadre Logan prosecutes this action by next friend to recover damages for personal injuries of a permanent nature sustained by him while in the service of McNamara Bros, in consequence of a defect in the condition of the ways, works, machinery or plant connected with or used in the business of the defendants. The complaint avers, in the language of the statute, that the causal defect “arose from or had not been discovered and remedied owing to the negligence of defendants, or of some person in the service of the defendants, and entrusted by them with the duty of seeing that the said ways, works, machinery and plant were in proper condition.” A demurrer to the complaint, assigning its failure to state the name of the person so entrusted, &c., was overruled. We think there was no *194error in this ruling. It was suggested by Clopton, J., in Mobile & Ohio Railroad Co. v. George, 94 Ala. 199. that good pleading might require a complaint under subdivision 3 of section 2590 of the Code counting on the negligence of a person to whose orders the plaintiff was bound to conform and did conform. &c., &c., to state the name of such person, but a decision of the point was expressly pretermitted. Without committing ourselves now» to either view of that question, it is safe to say that there are considerations which would lead us to hold such averments necessary in the present complaint, drawn under sub-section 1, of the act referred to, which do not apply to a complaint under sub-section 3. And it is a noteworthy fact that the suggestion of Judge Clop-ton with reference to a complaint under this sub-division, was not repeated, or at all made to apply, in respect of another count of the complaint in M. & O. R. R. Co. v. George, which was drawn under sub-section 1, and did not state the name of the person who had been intrusted with the duty of seeing that the ways’, &c., were in proper condition. The injured party has better opportunities for knowing and being able to specify the person to whose orders he was conforming when injured than their common employer. The order is presently or .immediately previously given either in person or in such other method as identifies che superior to the inferior employe. This is not true in respect of a defect in the defendant’s ways, works, &c. The defect may have arisen years before it worked the injury complained of. And whether so or not, there is not necessarily any relation or connection between the injured employe and the person charged with the duty of seeing that the ways, &o., are in proper condition, and it may well be that the person injured has had no opportunity to ascertain and does not know the name or position of the person intrusted with this duty. The duty itself being one which rests on the master, at least to the extent of committing it to a competent employe, he is supposed to know and generally no doubt does know, the identity of the person to whom it is committed. There is, therefore, no hardship, and no departure from cardinal rules of pleadings in exempting the plaintiff from the averment of the name of such person in actions like this.
The complaint is not offensive to the principles declared in H. A. & B. R. R. Co. v. Dusenberry, 94 Ala. 413, as insisted by the 2d assignment of demurrer. There is no conjunctive or disjunctive averment of several causes of action in one count, but the averment of one cause of action, the negligence of the defendants whereby defects producing the *195injury existed in their ways, works, machinery and plant. The use of a videlicet before the specification of defects in the cross entry and the tram cars, respectively, was notice to defendant that the plaintiff did not assume the burden of proving the specification as laid, and without this the averment of negligence and consequent defects was Sufficient. L. & N. R. R. Co. v. Hawkins, 92 Ala. 241.
"We are not concerned in this case by the act of February 23, 1885, to allow “parents or personal representatives of a minor child to sue . . for a wrongful act or omission causing any personal injury to, or the death of, such minor,” nor with judicial expressions as to its construction. The act has been codified, and so materially changed in its codification in respect of the exclusiveness of the parent’s or personal representative’s right of action as that any construction of it in its original form would be wholly inapplicable now. ' The whole of the act as codified is in reality embodied in section 2588 of the Code, section 2587 not in fact being referable to this statute at all, but, as appears by the Code itself, is a mere re-enactment of section 2898 of the Code of 1876. The action by the father of the present plaintiff, a judgment in which is pleaded in bar of this action, was under section 2587 of the Code, which, as it stands here, is to be taken as if the statute of 1885 had never been enacted, and, indeed, as if section 2588 of the Code was not in existence. This last section is dependent on 2587 for some of its provisions, but section 2587 is in no wise dependent upon, or expanded or limited by section 2588. It is a law complete within itself, and the whole field of its operation is marked by its own terms. It merely secures to the father and, in certain contingencies, the mother, the right to sue for injuries to a minor child, a member of' the family, and in such suit to recover the damages which they themselves—the father or mother, as the case may be—have sustained through the injury of a child whose minority so long and only so long as it continued entitled them to his services and involved reciprocal obligations of care and support. But it is not provided and it was clearly not the intention of the codifiers or the legislature which adopted the Code to provide that the recovery of these, in a sense, special damages by the parent should deprive the minor of his own right of compensation for the injuries he had received and which in no case could be taken into the account in assessing the damages sustained by the parent. The truth manifestly is that the only effect which the act of 1885, as codified, has, is to give the father, and, in the contingen*196cies named in section 2587, the mother, or the personal representative of a minor whose death has been caused by wrong and negligence, the right to recover damages, and to confine the personal representative’s right to cases where neither the father nor mother has instituted suit; and even where death ensues, the parent can not sue at all on a cause of action arising under The Employer’s Liability Act.—Sections 2590-91 of the Code. And where the wrong and injury is to a minor, and is not fatal, the law is now as it was before January 23, 1885, if indeed it has ever been otherwise: suits may be maintained both by the parent and the child.—Pratt Coal & Iron Co. v. Brawley, 83 Ala. 371; South & North Ala. R. R. Co. v. Donovan, 84 Ala. 141. The fact, therefore, that plaintiff’s father had recovered for the injuries the son had sustained to the extent the father, by reason of the son’s minority and the mutual duties and obligations resulting therefrom, had sustained damages from said injuries, is no defense to this action; and the plea averring such recovery is not helped out by the consideration that the present complaint, as is insisted, claims damages which are recoverable only by the father, as well as damages which are recoverable alone by the son. We do not think, in the first place, that the complaint is open to this construction, and if it were, the plea is still bad in that while professing to answer the whole complaint, it in fact answers only a part. Cox, Hill & Thompson v. C. & W. R. R. Co., 91 Ala. 392; Ala. Gr. So. R. R. Co. v. Tapia, 94 Ala. 226. The trial court rightly sustained plaintiff’s demurrer to the plea.
We will not review the action of the court below in overruling defendant’s motion to exclude from the jury all that the witness Carroll testified he said to Donahue. Under one count of the complaint that which ascribed plaintiff’s injuries to the negligence of Donahue in directing plaintiff to drive in the cross-entry where he was injured—we are not prepared to say that this testimony was “patently illegal or irrelevant,” within the meaning of the rule adopted by this court April 13, 1891, and published in 90 Ala. Hence, that rule applies as the record does not show that the grounds of defendant’s objection was specified.
The witness Taylor Carroll had been a coal miner for a third of a century. His general testimony showed that he was perfectly familiar with the business in all its details, including the “driving” or construction of cross entries, their width, the manner in which tram cars are controlled on down grades in such entries, by “spragging” their wheels, the necessity for the driver to take position between *197the cars and. the wall of the entry for this purpose, and block the wheels while the cars are in motion, and the correlative necessity for sufficient space there for this work to be done; and he specially deposed that he was acquainted with the general construction of cross entries, and that the rule was to have the space referred to about three feet in width. Yery clearly, we think, this man was an expert and competent to give an opinion as to whether it was safe to have this space as narrow as a foot or a foot and a half.
Plaintiff had for some time been a driver in defendants’ mine, but not before the occasion of his injury in this cross entry, and he knew that the cars had to be spragged on down grades, as this was the only way to control their speed and prevent their running against and perhaps over the mule. He knew also that it was the duty of .the driver to get off the cars and sprag them while between them and the wall of the entry or tunnel. Upon being put to drive in this entry he was advised by one Donahue, who had charge of himself and all other drivers, that spragging would be necessary, and that he, Donahue, would go with him on the first trip and show him where to begin spragging. At one place along the down grade the wall of the entry was so close to passing cars, according to a tendency of the evidence, as to render spragging perilous, if not impossible with safety. Plaintiff did not know this. Donahue went with him to the entry and preceded the “trip”—the cars being driven by plaintiff—into it. According to plaintiff’s evidence, Donahue did not tell him at what point to commence to sprag; but it was Donahue’s duty to sprag the wheels on the other side of the cars, and plaintiff, seeing him, by the light or position of his lamp, in the attitude of spragging on that side and being advised by the increased momentum of his cars that the down grade had been reached, jumped off on the other side, as it was his duty to do, for the purpose of inserting sprags in the wheels on that side. He at first missed the wheels and failed to insert the sprags, as is, we infer from the evidence, not an infrequent occurrence. He then ran for some little distance along by the cars endeavoring the while to insert the sprags, until he came to the narrow place before spoken of, where there was not room for him between the cars and the wall and where, in consequence, he was jammed and knocked down under the cars, run over by them, and injured in the manner alleged in the complaint.
On the evidence for the plaintiff this encroachment of the wall beyond the line of safety—this narrowing of the *198space between the wall and passing cars so that it was not sufficient for the passage of persons in safety was a defect in the ways of the defendants. The evidence being in conflict as to whether the entry was dangerously narrow, or the cars dangerously near the wall at that point, the question was, of course, for the jury. The evidence tending also to show that this defect caused the injury, thsít too was a question for the jury. But it is insisted that the plaintiff on the uncontroverted evidence was guilty of contributory negligence, and upon this theory in the main, the affirmative charge, with hypothesis, was requested by defendants. We do not concur in this position. Although Donahue said he would show plaintiff where to sprag, and did not show him, it was yet plaintiff’s duty to sprag the cars when they began to run down grade, he having already been told that spragging was necessary on that grade. Moreover, the driver might well have supposed that Donahue intended to show him where to begin this work by himself assuming a position to do it on the other side of the cars. Nor do we think that plaintiff’s running by the side of the cars to sprag them after failing in his first efforts to do so, was negligence, certainly not negligence in se and to be so declared as matter of law'. Knowing the uses of the space between the cars and the wall, and not knowing that it was so narrow at one point as not to admit of these uses, he had a right to assume that he could safely do what he attempted to do, and in which attempt he would probably have succeeded but for the defect. Assuming the absence of the defect, had he remained on the car, or gotten back on it after the failure of his first effort to sprag the wheels, and been injured in consequence of the wheels not being spragged, there would be much more reason to ascribe contributory negligence to him than exists on the facts of this case. It is not pretended that he saw, or even that he was rqmiss in not seeing the defect in the condition of the entry as he approached it. Indeed, for aught the record shows, he could not have seen it had he been on the alert to locate it, knowing beforehand of its presence. We have no hesitancy, therefore, in sustaining the trial court’s refusal to give the affirmative charge for defendants. There was evidence tending to establish defendants’ negligence charged in the complaint, and to say the very least, the evidence going to show contributory negligence was conflicting.
In respect of the existence vel non of a defect in the tunnel, the question was not necessarily the width of the whole entry, but the width of the space between cars in that *199entry and one of its walls. The entry itself might have been of ample dimensions, yet it would in fact be a defective entry if the tracks of the tramway were laid so unduly near to the wall on the side plaintiff had to sprag as not to allow adequate space between that wall and passing cars ; and the jury might have found this precise state of facts, if they believed defendants’ evidence -as to the width of the tunnel throughout its course and plaintiff’s evidence as to the dangerous proximity of passing cars to the wall on one side at a given point. Charge 2, therefore involved a tendency to mislead the jury from a consideration of the width of space on one side of the tramway to a consideration of the gross width of the entry; and for this, if not also for other reasons, it was properly refused.
The criticism of charge 3 suggested by the trial court’s offer to give it, if amended by the insertion of certain words is a just one. On the inquiry of negligence one cannot be held to the duty of care in respect of particular circumstances and surroundings unless he knows or has negligently failed to ascertain what those circumstances and surroundings are. One of the material circumstances in the situation with which plaintiff had to deal was the existence of a defect in the entry of which plaintiff was not advised and of which he was not lacking in care in failing to advise himself. Yet charge No. 3 would have authorized the jury to find him guilty of contributory negligence because his conduct was not regulated’by reference to this unseen and unknown danger. The charge should at least have hypothesized the interpolation suggested by the trial court; the jury before holding him responsible for not seeing the defect should at least have found that it was “open to his observation in the exercise of due care on his part.”
Affirmed.